

116 S4261 IS: Safely Creating Healthy Opening Options Locally Act
U.S. Senate
2020-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4261IN THE SENATE OF THE UNITED STATESJuly 22, 2020Mr. Perdue introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish a grant program to assist elementary and secondary schools with reopening after closures related to COVID–19, and for other purposes. 1.Short titleThis Act may be cited as the Safely Creating Healthy Opening Options Locally Act or the SCHOOL Act .2.FindingsCongress finds the following:(1)The absence of in-person learning has reminded the Nation of how critical schools are for children, parents, families, and their communities. (2)Our Nation's goal is safely getting students back to school in the Fall. To do so successfully, our teachers and schools will need the support necessary to maintain safety.(3)School districts must apply recommendations from State and local health officials to ensure that students, teachers, and faculty can safely return to the classroom. 3.State grant program to safely reopen schools(a)DefinitionsIn this section:(1)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(2)Personal protective equipmentThe term personal protective equipment has the meaning given the term in section 20005 of the CARES Act (Public Law 116–136).(3)SecretaryThe term Secretary means the Secretary of Education. (b)Authorization of grant programFrom the amount appropriated to carry out this section, the Secretary, acting in partnership with the Secretary of Health and Human Services, shall award grants to local education agencies to enable those local educational agencies to carry out the activities described in subsection (d).(c)Applications; Award criteria(1)ApplicationA local educational agency desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—(A)school reopening plans, which shall include—(i)a process for notifying parents of a student's potential interaction with known cases of COVID–19 during school activities, which shall be carried out in a manner that complies with the requirements under section 444 of the General Education Provisions Act (20 U.S.C. 1232g), commonly known as the Family Educational Rights and Privacy Act of 1974, and other applicable privacy laws, and is developed and implemented in consultation with administrators of the local educational agency and State and local public health officials; and(ii)a certification that those reopening plans do not infringe on student success and meet the guidelines, recommendations, and other public health communications issued by the Centers for Disease Control and Prevention; and(B)information relating to the award criteria described in paragraph (2).(2)Award criteriaIn awarding grants under this section, the Secretary shall determine which local educational agencies will receive a grant, and the amount of each such grant, after considering school size, school setting, specific school needs, and timing of in-person classes.(d)Use of fundsA local educational agency receiving funds under this section shall use such funds to carry out one or more of the following:(1)Purchasing personal protective equipment.(2)Cleaning and disinfection of schools.(3)Purchase of supplies necessary to carry out reopening plans described in subsection (c). (4)Paying costs associated with school compliance with guidelines, recommendations, and other public health communications issued by the Centers for Disease Control and Prevention, or a State, Indian Tribe, Tribal organization, or locality related to mitigating the hazards presented by Coronavirus Disease 2019 (COVID–19).4.Connecting health care professionals with schools(a)In GeneralThe Secretary, in partnership with the Secretary of Health and Human Services, shall develop a process for connecting health care professionals to schools in order to assist such schools with symptom checks, check-ins, and additional supports that schools need relating to Coronavirus Disease 2019 (COVID–19).(b)TelehealthThe Secretary shall work jointly with the Secretary of Health and Human Services to develop recommendations about how to expand access to telehealth services for students and teachers in areas with a shortage of health care professionals.(c)Guidance on requirement for coverage of testing for COVID–19 in school settingsNot later than September 8, 2020, the Secretary of Health and Human Services shall issue guidance clarifying that the requirement under section 6001(a)(1) of the Families First Coronavirus Response Act (Public Law 116–127), as amended by the CARES Act (Public Law 116–136), applies in the case of items and services furnished to an individual during a health care provider office visit that occurs in a school setting through telehealth, to the extent provided in such section. (d)Guidance on providing reimbursement for telehealth services provided in a school-Based setting under Medicaid and CHIPNot later than September 8, 2020, the Secretary of Health and Human Services, through the Administrator of the Centers for Medicare & Medicaid Services, shall issue a State Health Official letter to advise directors of State Medicaid programs under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and State Children's Health Insurance Programs under title XXI of such Act (42 U.S.C. 1397aa et seq.) on how States may provide for coverage under such programs for telehealth services furnished to students, teachers, and other school officials in a school-based setting, including actions States can take without Federal approval to provide coverage under such programs for such services. 5.Clearinghouse of best practices relating to school reopening(a)In GeneralThe Secretary shall establish an online data clearinghouse to collect and maintain information relating to school reopening after school closures due to Coronavirus Disease 2019 (COVID–19), including best practices for such reopening. (b)Criteria for clearinghouse informationThe information contained in such clearinghouse—(1)shall be evidence-based (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801));(2)shall not promote specific types of products; and (3)shall be organized by school setting (such as urban, rural, or suburban), school size, and the age of students attending the school. (c)Publicly availableThe online data clearinghouse established under this section shall be publicly available online.6.Authorization of appropriationsThere are authorized to be appropriated—(1)$50,000,000,000 to carry out section 3; and(2)$500,000,000 to carry out sections 4 and 5.